Case 13-62035-6-dd       Doc 214    Filed 11/05/18 Entered 11/05/18 22:52:34           Desc Main
                                   Document      Page 1 of 1




 UNITED STATES BANKRUPTCY COURT
 NORTHERN DISTRICT OF NEW YORK
 _____________________________________
 In re:                                              Chapter 13
        Vincent D. Iocovozzi                         Case no. 13-62035-6-dd
              Debtor
 _____________________________________

                                      MODIFIED PLAN

        The Debtor, Vincent D. Iocovozzi, proposes the following modifications to his Plan
 confirmed by Order dated January 22, 2015:

 I. A. Term of Plan: 58 months

      Required Monthly Payments: $600.00 for 5 months, $2100.00 for 5 months, $694.00 for
 48 months.

       Minimum Amount to Be Paid into the Plan: $58,582.00, including at least $2,370.00
 from the sales of two apartment buildings.

       Minimum Amounts to Be Paid to General Unsecured Creditors under the Plan shall be
 the greater of: …. Liquidation Amount: Unknown (only the sale of his 1/3 interest in the
                                         Florida condo resulted in a payment equal to the
                                         value listed in Schedule A).
                    Percentage Repayment: < 10%.

 II. B. Secured Claims

        (i) Real Property Mortgage Claims
                (c) Post-Petition mortgage payments to be paid by the Trustee to the Creditor
                    through the Plan:
                    Creditor: Mary Iocovozzi (now Estate of Mary Iocovozzi) (POC13)
                    Amount: $5,000.00
                    Interest Rate: 4%



 Dated: November 5, 2018                             /s/ Vincent D. Iocovozzi
